Exhibit 10.46
 
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (the "Agreement") entered into as of the 1st day of
September, 2010 by and between GLOWPOINT, INC., a Delaware corporation (the
"Company"), and Jon A. DeLuca ("Consultant").


WHEREAS, Consultant is interested in providing general corporate strategy and
management consulting services (the “Services”) to the Company;


WHEREAS, the Company desires to retain Consultant to provide the Services, and
Consultant desires to be so retained by the Company;


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.            Engagement.


(a) The Company hereby agrees to retain Consultant on the terms and conditions
set forth in this Agreement, and Consultant hereby accepts such
engagement.  Consultant shall perform the Services in a professional, timely and
workmanlike manner consistent with prevailing industry standards.  The
Consultant shall report directly to the CEO of Glowpoint.  Consultant agrees
that during his engagement by the Company, he will devote such time, attention,
and energy to the business and affairs of the Company as reasonably requested by
the Company’s CEO.  The Company expressly acknowledges that Consultant has other
engagements, responsibilities and duties other than those imposed by this
Agreement.


(b) The relationship between the Company and Consultant is an independent
contractor relationship, and nothing herein shall create a partnership, joint
venture, agency or employer/employee relationship between the Company and
Consultant.  Consultant shall not be covered by the Company’s workers’
compensation, health or any other insurance and Consultant shall not be entitled
to any other employee benefits provided by the Company.  Consultant shall have
no authority to bind the Company or its affiliates and covenants and agrees not
to make any attempt to so bind the Company or its affiliates.  Consultant
further covenants and agrees not to make representations that Consultant has the
power to bind the Company or its affiliates.


2.          Term; Termination.     The term of Consultant’s engagement shall be
month-to-month.  Either party may terminate Consultant's engagement with or
without cause by giving not less than three (3) business days written notice of
such termination.  Upon the termination of his engagement, Consultant shall
return to the Company all originals and copies, whether generated by Consultant
or anyone else, of all documents, files, lists, forms, contracts, notebooks,
rolodexes, keys, and any other material or items (e.g., access cards or
computers) that are in Consultant's possession and relate to the Company, its
business or its customers.


3.          Compensation.


(a)  Glowpoint agrees to pay Consultant for the Services at the rate of
$12,500.00 per month, such payments to be made in accordance with Glowpoint’s
then-current payroll policies. As between Glowpoint and Consultant, Consultant
is responsible for identifying, billing and collecting all taxes or regulatory
fees applicable to the service rendered.


(b) If pre-authorized by Glowpoint, Glowpoint agrees to pay Consultant for the
cost of all reasonable and necessary travel, lodging and miscellaneous expense
incurred by Consultant in providing the Services under this Agreement.


4.          Ownership of Work Product.  Consultant acknowledges and agrees that
all work performed under this Agreement is specially ordered by Glowpoint and
shall be work made for hire.  Glowpoint shall be the owner of all such work and
Consultant hereby assigns, transfers and conveys to Glowpoint, without
reservation, all worldwide ownership rights, title and interest in and to such
work.  Consultant hereby irrevocably waives any and all moral rights that it may
have in such work, or any part thereof, in connection with the use thereof by
Glowpoint, its affiliates and any of their customers.


 
 

--------------------------------------------------------------------------------

 
 
5.          [Intentionally left blank]


6.          Nondisclosure of Confidential Information.


(a)                 Consultant acknowledges that the Confidential Information
(as defined below) is valuable and proprietary to the business of Company and
agrees not to, directly or indirectly, use, publish, disseminate, describe or
otherwise disclose any Confidential Information (as defined below) of Company
without the prior written consent of Company . For purposes of this Agreement,
"Confidential Information" shall mean all information of the Company and its
affiliates (including, without limitation, information entrusted to the Company
and/or its affiliates by others) that (i) is not otherwise generally available
to the public, (ii) has not been independently developed by Consultant, or (iii)
has not previously been known by or disclosed to Consultant by a third party not
bound by confidentiality restrictions. Without limiting the generality of the
foregoing, Confidential Information with respect to the Company and/or its
affiliates includes information in maps, manuals, memoranda, projections,
minutes, plans, drawings, designs, layouts, formula books, specifications,
computer programs and records of the Company and/or its affiliates, whether or
not legended or otherwise identified as Confidential Information, as well as
information that is the subject of meetings and discussions and not so recorded.


(b)                 Consultant acknowledges that a breach of the covenants
contained in this Section 6 will cause irreparable damage to Company, the exact
amount of which will be difficult to ascertain, and that the remedies at law for
any such breach will be inadequate. Accordingly, Consultant agrees that if he
breaches the covenant contained in this Section 6 in addition to any other
remedy that may be available at law or in equity, Company shall be entitled to
specific performance and injunctive relief, without posting bond or other
security.


7.          Governing Law.  The terms and provisions of this Agreement shall be
interpreted in accordance with and governed by the laws of the State of New
Jersey, without giving effect to the conflict of laws principles of such
jurisdiction.


8.          Entire Agreement; Interpretation.  This Agreement constitutes the
entire agreement of the parties, and supersedes all prior agreements, oral or
written, with respect to the subject matter hereof.  No presumption shall be
construed against the party drafting this Agreement.


9.          Further Assurances.  Each of the parties hereto covenants to
exercise upon request any further documents reasonably necessary to effect the
terms, conditions or intent of this Agreement.


10.          Amendment.  No change or modification of this Agreement shall be
effective unless in writing and signed by the parties hereto.


11.          Severability.  The provisions of this Agreement are severable and
in the event that any one or more provisions are deemed invalid, illegal, or
unenforceable in any respect, the remaining provisions shall remain in full
force and effect.


12.          Notices.  All notices under this Agreement shall be in writing and
shall be delivered by hand or sent by overnight courier or U.S. mail, certified,
postage prepaid and return receipt requested, to the addresses set forth above
(or at such other addresses as the parties may from time to time designate by
notice to the other party).


IN WITNESS WHEREOF, the parties hereto have duly signed this Agreement as of the
date first written above.
 

 GLOWPOINT, INC.   CONSULTANT:  Jon A. DeLuca          By:          
Name:                                                            
Title
   

                                                                              
                                               